Name: Decision (EU, Euratom) 2015/1682 of the European Parliament of 29 April 2015 on the closure of the accounts of the Euratom Supply Agency for the financial year 2013
 Type: Decision
 Subject Matter: budget;  European construction;  EU finance;  accounting
 Date Published: 2015-09-30

 30.9.2015 EN Official Journal of the European Union L 255/327 DECISION (EU, EURATOM) 2015/1682 OF THE EUROPEAN PARLIAMENT of 29 April 2015 on the closure of the accounts of the Euratom Supply Agency for the financial year 2013 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Euratom Supply Agency for the financial year 2013,  having regard to the Court of Auditors' report on the annual accounts of the Euratom Supply Agency for the financial year 2013, together with the Agency's replies (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2013, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 17 February 2015 on discharge to be given to the Agency in respect of the implementation of the budget for the financial year 2013 (05304/2015  C8-0054/2015),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Article 106a of the Treaty establishing the European Atomic Energy Community,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 1(2) thereof,  having regard to Council Decision 2008/114/EC, Euratom of 12 February 2008 establishing Statutes for the Euratom Supply Agency (4), and in particular Article 8(9) of the Annex thereof,  having regard to Rule 94 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A8-0119/2015), 1. Notes that the final annual accounts of the Euratom Supply Agency are as annexed to the Court of Auditors' report; 2. Approves the closure of the accounts of the Euratom Supply Agency for the financial year 2013; 3. Instructs its President to forward this decision to the Director-General of the Euratom Supply Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 442, 10.12.2014, p. 267. (2) See footnote 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 41, 15.2.2008, p. 15.